Order, Supreme Court, New York County (Myriam Altman, J.), entered on January 26, 1989, which granted a motion by plaintiff Angelina Gomez for joint trial of an action entitled Gomez v New York City Hous. Auth. (index No. 451/87) with an action entitled Gomez v Millett (index No. 32386/87), is unanimously affirmed, without costs or disbursements.
Gomez v Millett is a personal injury action arising out of an automobile accident in which the injuries allegedly sustained *191by plaintiff Gomez include a herniated disk. Gomez v New York City Hous. Auth. arises out of an unrelated slip-and-fall injury. Although Ms. Gomez did not initially claim that a herniated disk suffered in this latter action was an aggravation of a similar injury suffered in the automobile accident, she did indicate aggravation of other injuries, and her counsel later indicated his intention to amend the plaintiff’s bill of particulars to allege aggravation of the herniated disk. The IAS court properly relied on this representation in finding that the claim of aggravation presents a particularly appropriate situation for joint trial (see, Boyman v Bryant, 133 AD2d 802). Concur—Murphy, P. J., Sullivan, Milonas, Rosenberger and Asch, JJ.